Citation Nr: 0108986	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The records show that veteran had verified active service 
from September 1971 to August 1974 with an additional two 
years, ten months, and twenty-six days prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg 
Florida.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends, in 
substance, that he has PTSD as a result of his experiences in 
Vietnam.  However, the claims folder does not contain a copy 
of his DD Form 214 from this period of service, and the only 
service medical record from this period is the veteran's 
enlistment examination.  The RO should attempt to develop 
those records. 

The veteran reported in his January 1997 claim that he was 
receiving treatment for his PTSD at the "Vet Center".  
These records should be obtained.  In addition, in May 1998, 
the veteran provided a list of stressors in support of his 
claim for service-connection for PTSD.  His reported 
stressors included being shot out of the sky twice and 
watching helicopters crash, seeing buddies blown up, going in 
and out of hot landing zones, constant shelling, and having 
his camp overrun.  He did not furnish exact dates in 
connection with these claimed incidents.  He is advised that 
attempts to corroborate stressors are aided by the most 
specific information possible.

On a VA PTSD examination in September 1998, the diagnoses 
were alcohol dependence in full remission and intermittent 
explosive disorder.  On the other hand, VA outpatient records 
during 1997 and 1998 disclose several diagnoses of PTSD.  For 
example, when seen in late June 1998, the diagnosis was 
psychosis and PTSD.

The Board also notes that the statement of the case issued in 
February 2000 reasoned that there had to be a clear diagnosis 
of PTSD.  The Board stresses that service connection for PTSD 
requires (1) a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the Court's holding in 
Cohen.  In pertinent part, § 3.304(f) now provides that, 
"[s]ervice connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  64 Fed. Reg. 32807-32808 (June 18, 
1999).  The revised regulation was made effective from the 
date of the Cohen decision, March 7, 1997, and therefore, it 
must be considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
§ 3.304(f) liberalizes the standard needed to establish a 
diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

Further, the veteran reported that he is in receipt of Social 
Security Administration (SSA) disability benefits for his 
PTSD.  Records pertaining to the award of such benefits by 
the SSA have not been associated with the record.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any SSA records utilized in 
awarding the appellant disability benefits.

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) for the 
purpose of:

a.  Verifying the dates and 
character of any of the veteran's 
service other than his service 
between September 1971 and August 
1974.  In particular, the RO should 
obtain a copy of the veteran's DD 
Form 214 for his period of service 
roughly between August 1967 and July 
1970; and

b.  Providing the RO with service 
medical records pertinent to the 
period of service from about August 
1967 to July 1970.  

The information received should be 
associated with the claims folder.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for PTSD that has not already been made 
part of the record, VA and non-VA, and 
should assist him in obtaining such 
evidence.  The appellant must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the 
Jacksonville, Florida VA Outpatient 
Clinic since January 1999; and

b.  All records pertaining to the 
veteran's treatment at the "Vet 
Center" after this facility has 
been adequately identified; and

c.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The veteran should be asked to 
provide more detailed information about 
his stressors, particularly the 
helicopter crashes, dates his unit came 
under enemy fire, the location of his 
unit, identification of any casualties 
and any other pertinent information 
concerning the traumatic events 
(stressors) that he alleges to have 
experienced while serving on active duty.  

5.  The RO should also forward copies of 
the veteran's written stressor 
statement(s), together with his service 
personnel record, including his DD Form 
214s, to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources which may have pertinent 
information.  The USASCRUR's review is 
requested to include a search for any 
situation or operational reports 
pertaining to any incidents or operations 
described by the veteran.  Any 
information obtained should be associated 
with the claims folder. 

6.  The RO is requested to make a 
determination as to whether the veteran 
was in combat, and prepare a list of the 
verified stressors, if any.

7.  If a stressor(s) has been verified by 
the RO, the veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether the 
stressor(s) found to be established by 
the record were sufficient to produce 
PTSD; and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.

8.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for PTSD remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


